DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Telfort [US 20110213272 A1].
As per claim 1, Telfort teaches a device (Telfort Fig 1A), comprising: 
a housing (Telfort Fig 1A, 1C, ¶0072, implies housing for monitor 17, and sensors 13) having a sensor portion at a distal end of the housing (Telfort Fig 1A item 13), and a handle portion between a proximal end and the distal end of the housing (Examiner interprets handle as the part by which a thing is held, carried, or controlled.  In Telfort Fig 1C, components shown between sensor 101 and monitor (not shown but at other end of 124), e.g. cable hub 120, or connector 109, individually or in combination corresponds to a handle because it part by which a thing is held, carried or controlled);
an ultrasound sensor positioned at least partially within the sensor portion of the housing (Telfort Fig 9A item 920, ¶0190 “the sensing elements 920, 921 can be configured to sense and process ultrasonic signals (e.g., for ultrasonic imaging).”);  
a first auscultation sensor positioned at least partially within the sensor portion of the housing (Telfort Fig 9A item 920, ¶0190 “one or more of the sensing elements 920, 921 is configurable in an auscultation mode”).
Telfort embodiment of 9A does not expressly show an ambient noise sensor positioned at least partially within the housing between the handle portion and the proximal end of the housing.
Telfort embodiment of 9B shows an ambient noise sensor (Telfort Fig 9B, item 921, ¶0148 “interfering noise can further include speech sounds, snoring, coughing, gasping, etc., and can emanate from the patient or other individuals in the monitoring environment.”, ¶0150 “the noise sensing element according to certain aspects may be positioned in physical proximity to the noise source”, ¶0192 “conversely, the second sensing element 921 can be used to monitor heart sounds and also generally simultaneously provide a noise reference to the first sensing element 920”) positioned at least partially within the housing between the handle portion and the proximal end of the housing (Telfort Fig 9B, item 921 positioned at the monitor, ¶0147 “one or more sensing elements can be positioned at the physiological monitor or some other appropriate location in monitoring environment,”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify embodiment of Fig 9A in Telfort by integrating different teachings regarding positioning and configuration of noise sensors, as disclosed in the Telfort.  The purpose of noise sensor is to sense noise from different environments including patients, or other individuals, machines, etc…and that sensors may be positioned in proximity of noise source. (Telfort ¶0148, ¶0150).  The motivation would be to provide enhanced signal-to-noise ratio (SNR), and noise compensation during diagnosis (Telfort ¶0069).
As per claim 15, Telfort  processing circuitry communicatively coupled to the first auscultation sensor and the ambient noise sensor, wherein the processing circuitry, in use, receives an auscultation signal sensed by the first auscultation sensor and an ambient noise signal sensed by the ambient noise sensor, and generates a noise-canceled auscultation signal in which the ambient noise signal is canceled from the auscultation signal (Telfort Fig 17, noise cancellation / reduction using signals from two sensors).
As per claim 16, it has limitation similar to claim 15 and is rejected for same reasons as above.  Telfort further teaches an ultrasound probe (Telfort Fig 9A item 920, ¶0190 “the sensing elements 920, 921 can be configured to sense and process ultrasonic signals (e.g., for ultrasonic imaging).”  The device is a probe in this case), and  an electrocardiogram (EKG) sensor (Telfort ¶0070 “In the physiological monitoring system 10, a medical patient 12 is monitored using one or more sensor 13, …The one or more sensors 13 include sensing elements such as, for example, acoustic piezoelectric devices, electrical ECG leads,”).
As per claim 17, Telfort further teaches a housing having a sensor portion, and a handle portion between the sensor portion and a proximal end of the housing (Telfort Fig 1A, 1C, similar to discussion with respect to claim 1), wherein the ultrasound sensor, the EKG sensor, and the first auscultation sensor are positioned at least partially within the sensor portion of the ultrasound probe (Telfort Fig 1A item 13), and the ambient noise sensor is positioned between the handle portion and the distal end of the ultrasound probe (Telfort Fig 9B, same as discussion with respect to claim 1).

Claims 2, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Telfort as applied to claims 1, 15, 17 above, and further in view of Orten [WO 2005037096  A1].
As per claims 2, 18 depend on or have limitations similar to claim 17 and is rejected for same reasons over Telfort.  Telfort does not expressly teach the EKG sensor including a first electrode adjacent to a first side of the ultrasound sensor, a second electrode adjacent to a second side of the ultrasound sensor that is opposite the first side, and a third electrode adjacent to a third side of the ultrasound sensor.
Orten teaches the EKG sensor including a first electrode adjacent to a first side of the ultrasound sensor, a second electrode adjacent to a second side of the ultrasound sensor that is opposite the first side, and a third electrode adjacent to a third side of the ultrasound sensor (Orten Fig 1 ECG electrodes and ultrasound sensors).
Before the effective Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Telfort by arranging sensors as in Orten.  The motivation would be to provide for combining sensors as handheld unit so that it can be applied by a practitioner for making diagnosis of large number of parameters at same time (Orten page 1)


As per claims 19-20, is directed to method of claims 1, 15 and are rejected for same reasons as above over Telfort.  Telfort does not expressly teach a handheld device.
Orten, in similar field of endeavor, teaches handheld device for investigation (Orten Fig 1, Col 2lines 14-15).
Before the effective Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Telfort by combining components into a handheld device as in Orten.  Such an apparatus provides a practitioner for making multiple diagnosis and, since being handheld would allow the device to be easily carried around for use between multiple patients.  

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Telfort in view of Orten as applied to claim 2 above, and further in view of Hoppmann [US 20140323865 A1].
As per claim 3, Telfort in view of Orten teaches claim 2 as discussed above.  Telfort in view of Orten does not expressly teach wherein the sensor portion of the housing includes a first auscultation sensor socket, the first auscultation sensor being positioned in the first auscultation sensor socket.
Hoppmann teaches wherein the sensor portion of the housing includes a first auscultation sensor socket, the first auscultation sensor being positioned in the first auscultation sensor socket (Hoppmann Fig 4 item 166, ¶0040 “he auscultation device 114 may be coupled to the ultrasound probe 112 using any other suitable means, such as mechanical fasteners (e.g., bolts, screws and the like), retaining brackets, hook-and-loop fasteners (e.g., Velcro), tape, glue and/or any other suitable attachment or coupling means.”).
Before the effective filing date of Before the effective Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Telfort by integrating coupling means known in the art as disclosed by Hoppmann.  The motivation would be to allow easy coupling of auscultation device to the probe.  
As per claim 4, Telfort in view of Orten and Hoppmann further teaches a second auscultation sensor, wherein the sensor portion of the housing includes a second auscultation sensor socket, the second auscultation sensor being positioned in the second auscultation sensor socket (Hoppmann ¶0022 “the device 10 may include one or more auscultation components 14 ”).
As per claim 5, Telfort in view of Orten and Hoppmann does not expressly teach wherein the first and second auscultation sensor sockets are positioned adjacent to the first and second sides of the ultrasound sensor, respectively.  However, this limitation is only directed to arranging the one or more auscultation device as discussed in Hoppmann in a particular manner.  The specification does not set forth evidence that such arrangement is of any statistical or practical significance.  Hence examiner submits that this is an obvious modification that can be done by a person of ordinary skill in the art.

	
Allowable Subject Matter
Claims 6-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As pe claim 6, examiner does not find it obvious to a person of ordinary skill in the art to modify references of record to show a first membrane adjacent to the first side of the ultrasound sensor, the first auscultation sensor positioned between the first membrane and the proximal end of the housing; and a second membrane adjacent to the first side of the ultrasound sensor, the first auscultation sensor positioned between the first membrane and the proximal end of the housing, in combination with all limitations of the parent claims.  Claims 7-14 depend on claim 6, and is objected to in view of the dependency to claim 6

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793